                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA,                 )
                                           )
               v.                          )                 1:15-CR-393
                                           )
 JACK GRIFFIN KNIGHT,                      )
                                           )
                         Defendant.        )

                      MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

        The defendant-inmate, Jack Knight, asks the Court to reduce his sentence pursuant

to the compassionate release provisions in 18 U.S.C. § 3582(c)(1)(A). His motion for

compassionate release will be denied without prejudice as the basis for his motion was

not presented to the warden, and, thus, he has failed to comply with the mandatory claim-

processing rule in the statute.

   I.      Factual Background

        On February 3, 2016, Mr. Knight pled guilty to receiving child pornography.

Minute Entry 02/03/2016; Doc. 11 at 1. He was sentenced to a below-guidelines

sentence of 87 months imprisonment, followed by 5 years of supervised release. Doc. 25

at 2–3; Doc. 36 at 32.

        Mr. Knight submitted a request to the warden in February 2020 asking the warden

to file a motion for sentence reduction on his behalf because he was the only person




          Case 1:15-cr-00393-CCE Document 47 Filed 07/20/20 Page 1 of 6
available to care for his elderly wife.1 See Doc. 42. The warden denied this request a

few weeks later.2 Id at 3. On March 20, 2020, Mr. Knight filed a motion for

compassionate release, Doc. 40, which was denied without prejudice for failure to

exhaust. Doc. 43. Mr. Knight thereafter filed a second motion for compassionate release

based on his own age and health conditions. Doc. 45.

   II.      Requirements for Compassionate Release Sentence Reductions

         While courts do not have unfettered jurisdiction or discretion to modify criminal

sentences after they become final, United States v. Goodwyn, 596 F.3d 233, 235–36 (4th

Cir. 2010), 18 U.S.C. § 3582(c)(1)(A), the “compassionate release” provision does

authorize courts to reduce an inmate’s sentence under certain limited circumstances.

Under § 3582(c)(1)(A), the Bureau of Prisons (“BoP”) may file a motion for

compassionate release on a defendant’s behalf upon request or, if the inmate has

requested BoP to file such a motion and it has refused or failed to timely respond, by the

inmate. For motions filed by the inmate, the inmate must ordinarily show that he has

exhausted his administrative remedies. If he has, he must also show “extraordinary and

compelling reasons” exist that warrant a sentence reduction, align with any applicable

policy statement issued by the Sentencing Commission, and comport with the statutory

sentencing factors listed in 18 U.S.C. § 3553. See 18 U.S.C. § 3582(c)(1)(A).




   1
     Mr. Knight contends in his supplement, Doc. 42, that he sent his request to the warden on
February 11, 2020, not February 24, 2020, as the warden’s denial letter states.
   2
     Mr. Knight contends in his supplement, Doc. 42, that he received the denial letter on April
9, 2020, not March 11, 2020, which is the date on the denial letter.
                                                  2



           Case 1:15-cr-00393-CCE Document 47 Filed 07/20/20 Page 2 of 6
   III.    Discussion: Exhaustion of Administrative Remedies

       The exhaustion requirement in § 3582(c)(1)(A) is a mandatory claim-processing

rule that is not subject to judicial waiver when properly invoked by the government, as

here. See United States v. Alam, 960 F.3d 831, 835–36 (6th Cir. 2020); United States v.

Davis, No. 1:17-CR-69, 2020 WL 3976970, at *2–3 (M.D.N.C. July 14, 2020). A

defendant must first ask the BoP to file a motion on his behalf, and he can only come to

court directly once thirty days passes or he has exhausted his administrative remedies, if

that is earlier. Id. When a defendant does not exhaust his administrative remedies or

wait thirty days before filing his motion directly with the court, he has failed to satisfy the

exhaustion requirement in § 3582(c)(1)(A) and his motion is subject to denial without

prejudice. See Alam 960 F.3d at 834–36; Davis, 2020 WL 3976970, at *3; see also

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       Here, Mr. Knight filed his request with the warden in February 2020, Doc. 42, and

it was denied a few weeks later, well over a month before he filed the pending motion in

June. Id. at 3. But the basis for his request to the warden was entirely different from the

basis he puts before this Court. As noted supra, in his request to the warden he says only

that he was needed to care for his wife. Id. In his pending motion, he has abandoned that

basis and relies only on his own age and health situation. See Doc. 45.

       The exhaustion requirement in § 3582(c) gives the BoP the opportunity to process

and prioritize motions for compassionate release based on their merit and the seriousness

of each inmate’s risk. See Alam, 960 F.3d at 835–36; Davis, 2020 WL 3976970, at *3;

United States v. Valenta, No. CR 15-161, 2020 WL 1689786, at *1 (W.D. Pa. Apr. 7,

                                                3



          Case 1:15-cr-00393-CCE Document 47 Filed 07/20/20 Page 3 of 6
2020), reconsideration denied, No. CR 15-161, 2020 WL 1984319 (W.D. Pa. Apr. 27,

2020) (“One of the purposes for requiring prisoners to exhaust their administrative

remedies before bringing a claim in federal court is to give the BOP an opportunity to

address the issue.”). Allowing an inmate to present the Court with an entirely new basis

for a sentence reduction denies the BoP the opportunity to evaluate the request on its

merits and undermines the mandatory statutory exhaustion requirement. See United

States v. Garcia-Duran, No. CR 410-100, 2020 WL 3477171, at *2 (S.D. Ga. June 25,

2020) (holding inmate had not exhausted his administrative remedies in part “because the

basis for his request to the Warden, i.e. age, [was] not part of his motion to the Court”);

United States v. Hernandez, No. 13CR4467-JAH, 2020 WL 3051105, at *4 (S.D. Cal.

June 5, 2020) (finding that to satisfy the exhaustion requirement, “the administrative

request must raise the same basis for relief as the federal court filing.”); United States v.

Pitt, No. 1:97-CR-108, 2020 WL 2098272, at *2 (M.D. Pa. May 1, 2020) (denying

compassionate release because inmate’s request to the warden in 2019 was not based on

the COVID-19 pandemic or any medical reasons but his request to the court was); United

States v. Mogavero, No. 2:15-CR-00074-JAD-NJK, 2020 WL 1853754, at *2 (D. Nev.

Apr. 13, 2020) (“Proper exhaustion necessarily requires the inmate to present the same

factual basis for the compassionate-release request to the warden [as to the court].”)

(citing 28 C.F.R. § 571.61).

       The exhaustion requirement should not be applied hyper-technically, and the

request to the warden need not be identical in detail or specificity to the motion made in

court. See United States, v. Hamrick, No. 1:19-CR-91, 2020 WL 4016037, at *3

                                                4



         Case 1:15-cr-00393-CCE Document 47 Filed 07/20/20 Page 4 of 6
(M.D.N.C. July 16, 2020). But there must be a reasonable degree of overlap which gives

the BoP a fair opportunity to consider whether to make the motion on the defendant’s

behalf.

          Given Mr. Knight’s age and health conditions, especially in combination with his

wife’s situation and the COVID-19 pandemic, the BoP might well decide to file a motion

on his behalf.3 Here, the BoP had no opportunity to evaluate whether Mr. Knight’s age

and health conditions might provide a basis for compassionate release, and, therefore, Mr.

Knight has failed to exhaust his administrative remedies. The motion is denied without

prejudice.

          The Court denied Mr. Knight’s initial motion for compassionate release for failure

to exhaust, Doc. 43, based on an analysis the Court has since revisited in light of new

appellate case law. See Text Order 7/1/20; see also Davis, 2020 WL 3976970, at *3.

While there is some disagreement over the dates, it appears he has satisfied the statutory

exhaustion requirement to the extent he sought a sentence reduction based on the need to

provide care to his wife. Assuming this is so, the Court declines to grant relief on this

basis alone, as it is not clear that Mr. Knight is the only available caregiver for his wife.

          If Mr. Knight decides to pursue a sentence reduction again, he should first file a

request with the warden based on his wife’s health situation, his own age and health


   3
     Mr. Knight might also be eligible to serve the remainder of his sentence on home
confinement pursuant to the CARES Act. See Pub. L. No. 116-136, 134 Stat. 281. While the
CARES Act does authorize the Attorney General to increase the amount of time the BoP
Director may place a prisoner in home confinement under 18 U.S.C. § 3624(c)(2), it does not
provide any role for the courts in this decision. Id. at § 12003(b)(2); see, e.g., United States v.
Dudley, No. 5:97-CR-00001-KDB, 2020 WL 2513681, at *2 (W.D.N.C. May 15, 2020).
                                                    5



            Case 1:15-cr-00393-CCE Document 47 Filed 07/20/20 Page 5 of 6
situation, the COVID-19 pandemic, and any other facts or circumstances he contends

constitute extraordinary and compelling reasons. Thirty days later, if the warden denies

the request or fails to act, Mr. Knight may refile his motion in this Court and may seek

appointment of counsel to assist him. Alternatively, if the warden denies the request

within thirty days, Mr. Knight may exhaust his administrative appeal rights and then file

a motion in this Court.

       It is ORDERED that the defendant’s renewed motion for compassionate release,

Doc. 45, is DENIED without prejudice.

      This the 20th day of July, 2020.




                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE




                                              6



         Case 1:15-cr-00393-CCE Document 47 Filed 07/20/20 Page 6 of 6
